COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MICHAEL SHAVON BRADLEY,                                           No. 08-12-00055-CR
                                                §
                        Appellant,                                    Appeal from
                                                §
 v.                                                                396th District Court
                                                §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                §
                        Appellee.                                   (TC # 1230022D)
                                                §


                                        JUDGMENT

       This cause came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the judgment, IT IS

ORDERED, ADJUDGED AND DECREED by the Court that the judgment of conviction is

reversed and a judgment of acquittal is hereby rendered, in accordance with the opinion of this

Court, and that this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.